            Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 1 of 25




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


BRIAN ROBERT BLAZER d/b/a
CARPENTER BEE SOLUTIONS,                           Civil Action No. 6:20-cv-285

       Plaintiff,
                                                   JURY TRIAL DEMANDED
v.

THE HOME DEPOT U.S.A, INC.,

       Defendant.


               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Brian Robert Blazer d/b/a Carpenter Bee Solutions (“Blazer” or “Plaintiff”) by

and through its undersigned counsel, files this Original Complaint against The Home Depot

U.S.A., Inc. (“Home Depot” or “Defendant”), as follows:

                                          PARTIES

       1. Plaintiff is a sole proprietorship owned and operated by Brian Robert Blazer with a

principal place of business located in Cleburne County at 230 County Road 880, Heflin,

Alabama 36264.

       2. Upon information and belief, Defendant The Home Depot U.S.A., Inc. is a Delaware

Corporation with its principal place of business at 2455 Paces Ferry Road, Atlanta, Georgia,

30339-4024, and may be served with process by serving its registered agent, Corporation Service

Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620,

Austin, TX 78701-3218.
              Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 2 of 25




                                     JURISDICTION AND VENUE

         3. This Court has subject matter jurisdiction over this case for patent infringement under

28 U.S.C. §§ 1331 and 1338(a) because this action arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

         4. This Court has personal jurisdiction over Defendant because: (i) Defendant maintains

regular and established places of business within the State of Texas and within this judicial

district and division; (ii) Defendant is registered and authorized to transact business in Texas;

(iii) Defendant purposely, regularly, and continuously conducts business in the State of Texas

and within this judicial district and division; and (iv) the causes of action set forth herein arise

out of or relate to Defendant’s activities in the State of Texas.

         5. Venue is proper in the Western District of Texas pursuant to 28 U.S.C. §§ 1391 and

1400(b). Upon information and belief, Defendant has committed acts of infringement within this

judicial district and has regular and established places of business within this judicial district,

including, without limitation, through it’s The Home Depot stores. Upon information and belief,

The Home Depot stores are located within the Western District of Texas at 1803 North I-35

Bellmead, Waco, TX; 5605 W Waco Dr., Waco, TX; 3550 S General Bruce Dr., Temple, TX;

3201 E Central Texas Exp., Killeen, TX 76543; 1303 Rivery Blvd., Georgetown, TX; 2552 S

Interstate Hwy 35, Round Rock, TX; 2700 Whitestone Blvd., Cedar Park, TX; 11301 Lakeline

Blvd., Austin, TX; and 1517 Town Center Dr., Pflugerville, TX; and 600 W Hwy 79, Hutto, TX

78634.     Upon information and belief, Defendant also offers employment to and employs

hundreds of residents of the State of Texas and residents of this judicial district at it’s The Home




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                 PAGE |2
             Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 3 of 25




Depot Stores.1

                                          RELEVANT FACTS

       6. On June 6, 2017, the USPTO issued United States Reissue Patent No. RE46,421 (the

“’421 Patent”), which is a reissue of United States Patent No. 8,375,624 (the “’624 Patent”),

which issued on February 19, 2013. A true and correct copy of the ’421 Patent is attached hereto

as Exhibit A and a true and correct copy of the ’624 Patent is attached hereto as Exhibit B.

       7. Plaintiff is the owner, by assignment, of all right, title and interest in and to the ’421

Patent and the ’624 Patent. The ’624 Patent was valid and enforceable up to June 6, 2017, at

which time the ’624 Patent was surrendered when the ’421 Patent issued. The ’421 Patent is

valid and enforceable. Plaintiff has the right to bring suit for past, present and future patent

infringement, and to collect past, present, and future damages.

       8. Plaintiff has been selling carpenter bee traps (hereinafter “carpenter bee trap(s)” or

“bee trap(s)”) covered by the ’624 Patent and ’421 Patent since at least 2009. Most of the sales

were through Plaintiff’s website at the time (www.carpenterbeesolutions.com) and through

licensees of the ’624 and ’421 Patents.

       9. Best Bee Brothers LLC (“Best Bee Brothers”) have been manufacturing and selling

bee traps that infringe the ’421 Patent without authorization since at least October 2017.

       10.       Plaintiff has a pending claim for patent infringement against Best Bee Brothers in

the U.S. District Court for the Eastern District of Wisconsin (Case No. 2:20-cv-480) (hereinafter

“the Best Bee Brothers Case”).

1
  See https://careers.homedepot.com/job-search-
results/?location=Waco%2C%20TX%2C%20USA&latitude=31.549333&longitude=-
97.1466695&radius=50) and
https://www.indeed.com/jobs?q=Home+Depot&l=Austin%2C+TX&radius=50.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                 PAGE |3
             Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 4 of 25




       11.     At least two infringing bee traps identified by Plaintiff in the Best Bee Brothers

Case are currently being sold by Defendant via at least Defendant’s website. Defendant currently

labels the infringing bee traps, which are manufactured and sold to Defendant by Best Bee

Brothers, as the “Best Bee Brothers Best Carpenter Bee Trap” and “Best Bee Brothers Pinewood

Carpenter Bee Trap.” True and correct screenshots from Defendant’s website, as it appeared on

April 8, 2020, are shown in Figures 1A and 1B below and attached as Exhibit C.2




                       Figure 1A3                                     Figure 1B4

       12.     On information and belief, the infringing bee traps manufactured by Best Bee

Brothers are also offered for sale via at least some of Defendant’s retail stores.

       13.     Davis Product Creation and Consulting, LLC, d/b/a Bees N Things (hereinafter

“Bees N Things”) has been manufacturing and selling bee traps that infringed the ’624 Patent

and that continue to infringe the ’421 Patent since at least March 2013.

       14.     Plaintiff has a pending claim for patent infringement against Bees N Things in the

U.S. District Court for the Northern District of Alabama (Case No. 1:19-cv-00848-CLM)

(hereinafter “the Bees N Things Case”).


2
  https://www.homedepot.com/p/Best-Bee-Brothers-Best-Carpenter-Bee-Trap-11096/304971455
and https://www.homedepot.com/p/Best-Bee-Brothers-Pinewood-Carpenter-Bee-Trap-
13419/305882260, as visited April 8, 2020.
3
  Exhibit C.
4
  Exhibit C.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.              PAGE |4
             Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 5 of 25




       15.     At least two of the infringing bee traps identified by Plaintiff in the Bees N

Things Case are currently being sold by Defendant via at least Defendant’s website. Defendant

currently labels both infringing bee traps, which are manufactured and sold to Defendant by Bees

N Things, as the “Bees N Things Hanging Carpenter Bee Trap.” True and correct screenshots

from Defendant’s website, as it appeared on April 8, 2020, are shown in Figures 2A and 2B

below and attached as Exhibit D.5




                 Figure 2A6                                         Figure 2A7

       16.     On information and belief, the infringing bee traps manufactured by Bees N

Things are also offered for sale via at least some of Defendant’s retail stores.

       17.     Defendant also offers for sale, via at least Defendant’s website, infringing bee

traps manufactured by “Protectyte” and labeled as “Protectyte Bad-Bee-Gone Carpenter Bee

Trap.” A true and correct screenshot from Defendant’s website, as it appeared on April 8, 2020,

is shown in Figure 3 below and attached as Exhibit E.8




5
  https://www.homedepot.com/p/Bees-N-Things-Hanging-Carpenter-Bee-Trap-
100537614/307725289 and https://www.homedepot.com/p/Bees-N-Things-Hanging-Carpenter-
Bee-Trap-100532022/302849254, as visited April 8, 2020.
6
  Exhibit D.
7
  Exhibit D.
8
  https://www.homedepot.com/p/Protectyte-Bad-Bee-Gone-Carpenter-Bee-Trap-Set-of-2-HDBT-
2V/306239008, as visited April 8, 2020.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.             PAGE |5
                 Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 6 of 25




                                                Figure 39

         18.      On information and belief, the infringing bee trap manufactured by Protectyte is

also offered for sale via at least some of Defendant’s retail stores.

         19.      On May 9, 2019 Plaintiff, through Plaintiff’s counsel, sent a letter and enclosures

to Defendant (hereinafter “the May 2019 Letter”) in which Plaintiff informed Defendant that the

bee traps they were selling via their website appeared to infringe the ’421 Patent. The May 2019

Letter also requested that Defendant immediately remove the infringing bee traps from their

website and that they also immediately cease selling the infringing bee traps through Defendant’s

retail locations. A true and correct copy of the May 2019 Letter is attached as Exhibit F.

         20.      In response to the May 2019 Letter, Defendant sent a letter dated June 4, 2019 to

Plaintiff’s counsel, in which Defendant stated that “The Home Depot has contacted its suppliers,

who are in the best position to address your allegations. Together we have begun to review your

allegations and, I understand that representatives from those suppliers have already begun

contacting you.” A true and correct copy of the Defendant’s June 4, 2019 letter is attached as

Exhibit G.

         21.      In spite of Defendant’s assertion that “representatives from those suppliers have

already begun contacting you,” the only supplier that “contacted” Plaintiff was DPCC and the
9
    Exhibit E.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                  PAGE |6
             Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 7 of 25




“contact” was a patent infringement complaint filed by DPCC against Plaintiff (the Bees N

Things Case). Neither Best Bee Brothers nor Protectyte contacted Plaintiff.

       22.       As of the date of this Complaint, Defendant has not removed the infringing bee

traps from their website and, on information and belief, continues to sell the infringing bee traps

through at least some of their retail locations.

                             Plaintiff’s History with Best Bee Brothers

       23.       In or about the late summer of 2015 (August – September 2015), Plaintiff decided

to search for a manufacturer to build and possibly help distribute his patented bee traps because

Plaintiff anticipated that the demand for his bee traps would outpace his ability to manufacture

and ship them.

       24.       Plaintiff conducted an Internet search and found RSP, Inc. (“RSP”). At that time,

RSP’s website stated that it specialized in manufacturing and protecting intellectual property

rights. A true and correct screenshot from an archived version of RSP’s website as it appeared

on August 9, 2015 is shown below in Figure 4.10 RSP’s website stated at the time: “The

customer’s intellectual property is protected at RSP.”




10
  Source: Internet Archive Wayback Machine.
(https://web.archive.org/web/20150809060707/http://www.rspinc.com/contract.php).



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                PAGE |7
             Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 8 of 25




                          Figure 4 – RSP’s Website on August 9, 2015.

       25.       Plaintiff grew up on a dairy farm in Wisconsin 20 miles south of Green Bay.

Plaintiff decided to contact RSP about manufacturing his patented carpenter bee traps based, in

part, on the fact that they were a Wisconsin company owned by Wisconsin natives. In the words

of Plaintiff: “Wisconsin dairy farmers are extremely hard working and honesty is the code they

live by . . . our doors were never locked. I was free to enter any of my neighbors’ farms, barns,

even houses . . . we trusted each other and we were trustworthy. This quality is as I learned

moving around the Country. I thought these people [RSP] would has similar core values as I

grew up with.”

       26.       Plaintiff communicated with RSP co-owners Mike Ryan and Paul Ryan, who

expressed an interest in manufacturing and selling Plaintiff’s patented bee traps. Later, Plaintiff

learned that Mike Ryan and Paul Ryan had never even heard of carpenter bees prior to their

discussions with Plaintiff. They had no knowledge or experience regarding carpenter bee traps.

       27.       In or around October 2015, Paul Ryan visited Plaintiff’s home to present a

proposed license to Plaintiff that would give RSP the exclusive right to manufacture and sell



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                PAGE |8
              Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 9 of 25




Plaintiff’s bee traps.

        28.     Plaintiff and RSP were not able to agree on terms for a long-term exclusive

license. However, in or around October 2015 Plaintiff and RSP did enter a temporary

nonexclusive license agreement (the “Temporary License”).

        29.     On information and belief, the material terms of the Temporary License were as

follows: (1) RSP was granted the right to manufacture and sell 20,000 bee traps; (2) RSP agreed

to pay Plaintiff a 15% royalty based on sales revenues; (3) Plaintiff agreed to provide technical

know-how and advertising assistance to RSP; (4) Plaintiff agreed to turn over control of

Plaintiff’s URL (www.carpenterbeesolutions.com); and (5) Plaintiff agreed to let RSP market the

bee traps under Plaintiff’s brand name “Best Bee Trap.”

        30.     RSP co-owners Mike Ryan and Paul Ryan established a separate company, Best

Bee Brothers LLC, (“Best Bee Brothers”) for marketing and selling Plaintiff’s patented carpenter

bee traps.

        31.     As part of their obligation to help Best Bee Brothers with advertising, Plaintiff

created marketing videos explaining how the patented carpenter bee trap works, as well as

troubleshooting videos that Best Bee Brothers could make available to their carpenter bee trap

customers.

        32.     After entering into the Temporary License, RSP put together a marketing

brochure for Best Bee Brothers (“Brochure”) to present to Tractor Supply Company (“TSC”), in

an attempt to enter into a distribution agreement with TSC. A true and correct scanned copy of

the Brochure is attached as Exhibit H.

        33.     Notably, the Brochure indicates that the bee trap illustrated, described and offered

for distribution is covered by the ’624 Patent (which ultimately reissued as the ’421 Patent), and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                 PAGE |9
              Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 10 of 25




also includes some pages from the ’624 Patent (see Figs. 5-7 below). The bee trap illustrated in

the Brochure is identical to the “Best Bee Brothers Best Carpenter Bee Trap” offered for sale by

Defendant (see Figure 1A above).




                              Figure 511 – Page 1 of the Brochure.


11
     Exhibit H.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.             PAGE |10
              Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 11 of 25




                            Figure 612 – Page 6 of the Brochure.




12
     Exhibit H.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.    PAGE |11
                Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 12 of 25




                                Figure 713 – Page 13 of the Brochure.

          34.     A red flag was raised for Plaintiff when, in spite of RSP’s representation that

“customer’s intellectual property is protected at RSP,” RSP included in the Best Bee Brothers

Brochure under a “The Future for Best Bee Brothers” heading, a description and illustration of a

bee trap that they were developing and that was a blatant attempt to “design around” Plaintiff’s

patented bee trap that was the subject of the Temporary License. See Figure 8 below.




13
     Exhibit H.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                PAGE |12
                Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 13 of 25




                                Figure 814 – Page 10 of the Brochure.

          35.     RSP/Best Bee Brothers also sent Plaintiff prototypes of bee traps that were not

covered by Plaintiff’s patent for testing by Plaintiff. Plaintiff informed RSP/Best Bee Brothers

that it was not a good idea to try to develop and market a carpenter bee trap that was not covered

by Plaintiff’s patent and that this behavior was not consistent with RSP’s representation that

“customer’s intellectual property is protected at RSP.” Plaintiff tested these attempted “design

around” bee traps and they did not work.

          36.     During the term of the Temporary License, Plaintiff contracted with another

company, Chrisman Mill Farms, for the manufacture of carpenter bee traps that would be made
14
     Exhibit H.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.               PAGE |13
              Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 14 of 25




in the United States by military veterans. RSP/Best Bee Brothers approached Plaintiff about

taking over that contract and represented to Plaintiff that they would manufacture the carpenter

bee traps in Milwaukee and employ disable veterans to make the carpenter bee traps.

        37.      Plaintiff gave RSP/Best Bee Brothers an opportunity to demonstrate that they

could manufacture such veteran and American made carpenter bee traps, but the carpenter bee

traps that they delivered were, in fact, manufactured at their Chinese manufacturing facility and

were of significantly lower quality than the carpenter bee traps that were being manufactured and

sold by Chrisman Mill Farms. Thus, Plaintiff did not allow RSP/Best Bee Brothers to take over

that contract.

        38.      With respect to the Temporary License, RSP/Best bee Brothers sold the 20,000

bee traps that were authorized under the Temporary License and paid Plaintiff the agreed upon

15% royalty for those 20,000 bee traps.

        39.      Even though the Temporary License did not authorize additional manufacturing

and sales beyond 20,000 bee traps, RSP/Best Bee Brothers manufactured and sold an additional

60,000 traps and paid Plaintiff a 15% royalty on those sales.

        40.      Plaintiff informed RSP/Best Bee Brothers that they would have to enter into

another license agreement in order for RSP/Best Bee Brothers to continue to manufacture and

sell Plaintiff’s patented bee trap.

        41.      Plaintiff and RSP/Best Bee Brothers were not able to agree on the terms of a new

license agreement, and RSP/Best Bee Brothers informed Plaintiff that they would stop selling

bee traps on October 1, 2017.

        42.      However, RSP/Best Bee Brothers continued to sell Plaintiff’s patented bee traps

without authorization after October 1, 2017.       In addition, they continued to market their




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.               PAGE |14
               Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 15 of 25




infringing bee traps using Plaintiff’s original brand name “Best Bee Trap.”

         43.     In December 2015, Plaintiff entered into a Settlement Agreement with

Amazon.com (“Amazon”), which provided Plaintiff a mechanism for removing current and

future infringing bee trap listings from Amazon.

         44.     Because Plaintiff and RSP/Best Bee Brothers were not able to agree on terms of a

new license agreement, Plaintiff had RSP/Best Bee Brother’s infringing bee trap listings

removed from Amazon. However, RSP/Best Bee Brothers continued to sell infringing bee traps

through their own website and through third party retailers, including The Home Depot.

         45.      RSP/Best Bee Brothers were desperate to get their infringing bee traps back on

Amazon (via Best Bee Brothers) during the 2018 carpenter bee season, which typically starts in

or around April. Thus, in or around April/May 2019, RSP/Best Bee Brothers reached out to

Plaintiff again regarding a possible license agreement to manufacture and sell Plaintiff’s patented

bee trap.

         46.     RSP/Best Bee Brothers reached out to Plaintiff on April 28, 2018 via a text

exchange between Mike Ryan (RSP/Best Bee Brothers) and Plaintiff, Brian Blazer. Screenshots

of the text exchange that took place between April 28, 2018 and May 1, 2018 is attached hereto

as Exhibit I (hereinafter “2018 Text Exchange” or Exhibit I).

         47.     In the 2018 Text Exchange, Plaintiff reminded Mike Ryan that they had not

compensated Plaintiff for their infringing sales and indicated to Mike Ryan that he would

consider granting them a license if RSP/Best Bee Brothers compensated him for past infringing

sales.

         48.     Mike Ryan responded by apologizing and stating that they would compensate

Plaintiff for past sales but only if Plaintiff agreed to grant a license for future sales to RSP/Best




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                  PAGE |15
              Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 16 of 25




Bee Brothers. Specifically, Mike Ryan states “I will compensate you for all past sales . . . I can

send a check based on having a signed contract . . . [w]e will make up every penny for every trap

but we need to get back on amazon.” Thus, Mike Ryan admitted that RSP/Best Bee Brothers is

liable for royalties on past sales of their carpenter bee traps.

        49.     Prior to this communication from Mike Ryan (on behalf of RSP/Best Bee

Brothers), and because RSP/Best Bee Brothers did not agree to Plaintiff’s terms for a license,

Plaintiff entered into a license with another licensee (“New Licensee”) to manufacture and sell

his carpenter bee traps.     The New Licensee invested over $100,000 in carpenter bee trap

inventory for sale during the 2018 carpenter bee season.

        50.     Thus, Plaintiff was hesitant to offer RSP/Best Bee Brothers a license at this time

for two reasons: (1) RSP/Best Bee Brothers conditioned compensating Plaintiff for past

infringing sales on Plaintiff granting RSP/Best Bee Brothers a license (essentially, RSP/Best Bee

Brothers were refusing to pay amounts they owed Plaintiff for past infringing sales as leverage to

negotiate a license with terms favorable to them); and (2) Plaintiff did not want to impede the

ability of the New Licensee to sell the bee trap inventory they had invested in for the 2018

carpenter bee season by licensing RSP/Best Bee Brothers at the beginning of the 2018 carpenter

bee season.

        51.     After the New Licensee sold their bee trap inventory, Plaintiff again approached

RSP/Best Bee Brothers with a license offer. However, RSP/Best Bee Brothers again declined to

enter into a license agreement with Plaintiff.

                              ACCUSED INSTRUMENTALITIES

        52.     Plaintiff incorporates the foregoing paragraphs by reference.

        53.     Upon information and belief, Defendant sells, advertises, offers for sale, uses, or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                PAGE |16
             Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 17 of 25




otherwise provides carpenter bee traps including, but not necessarily limited to, the “Best Bee

Brothers Best Carpenter Bee Trap,” the “Best Bee Brothers Pinewood Carpenter Bee Trap,” the

“Bees N Things Hanging Carpenter Bee Trap” (Model #100537614), the “Bees N Things

Hanging Carpenter Bee Trap” (Model #100532022) and the “Protectyte Bad-Bee-Gone

Carpenter Bee Trap” (collectively the “Accused Instrumentalities”).

                      INFRINGEMENT OF US PATENT NO. RE46,421

       54.      Plaintiff incorporates the foregoing paragraphs by reference.

       55.      Defendant has been on notice of the ’421 Patent at least as early as the date

Defendant received the May 2019 Letter.

       56.      Upon information and belief, Defendant has directly infringed at least claims 1, 2,

6-8, 10 and 13-17 of the ’421 Patent by making, using, importing, selling, and/or, offering for

sale the Accused Instrumentalities.

       57.      Upon information and belief, Defendant has willfully infringed, has willfully and

actively induce the direct infringement by others, and has willfully and actively contributed to

the infringement of others, at least claims 1, 2, 6-8, 10 and 13-17 of the ’421 Patent. Defendant’s

infringement of the ’421 Patent has been objectively reckless, willful and deliberate, entitling

Plaintiff to enhanced damages pursuant to 35 U.S.C. § 284 and to attorneys’ fees pursuant to 35

U.S.C. § 285.

       58.      Defendant offers for sale and sells the “Best Bee Brothers Best Carpenter Bee

Trap”, which is a representative example of the Accused Instrumentalities and is a carpenter bee

trap. See Figure 1A, reproduced below, which is screenshot from Defendant’s website, showing

a picture of the Best Bee Brothers Best Carpenter Bee Trap.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                PAGE |17
                Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 18 of 25




                                                Figure 1A15

          59.     As shown in Figure 2 below, which is an annotated version of the Best Bee

Brothers Best Carpenter Bee Trap shown in Figure 1A, the bee trap includes a trap entrance unit

(Arrow A) that forms a plenum composed of wood.


                                                                     C



                                                                         D

                                                                         B




                                   A




                                    Figure 916 – Best Carpenter Bee Trap.

          60.     As shown above in Figure 9, the bee trap has a trap entrance unit having at least


15
     Exhibit C.
16
     Exhibit C.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                PAGE |18
             Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 19 of 25




one hole drilled there through and sized to mimic a natural carpenter bee nest tunnel so as to

provide a primary attractant (Arrow B).

       61.     As shown above in Figure 9, the entrance hole of the bee trap extends at an

upward angle (Arrow B). The hole is sized and shaped to provide a primary attractant for

carpenter bees. The bee trap also includes a means to shelter an entrance to the hole in the form

of a top panel (Arrow C) that overhangs a side wall (Arrow D) of the trap entrance unit (Arrow

A).

       62.     As shown in Figure 10 below, which is a front view of the Best Bee Brothers Best

Carpenter Bee Trap shown in Figure 1A, the bee trap contains a receptacle adapter (Arrow E)

located at the bottom of the trap entrance unit (Arrow A). The receptacle adapter (Arrow E) is

configured to receive a clear or translucent receptacle (Arrow F).

                                                               C



                                                               B


                                                                           D




                                                                   E

                                   A                                   F




                             Figure 1017 – Best Carpenter Bee Trap.


17
  https://www.homedepot.com/p/Best-Bee-Brothers-Best-Carpenter-Bee-Trap-
11096/304971455, as visited on April 8, 2020.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.              PAGE |19
                Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 20 of 25




          63.     As shown above in Figures 9 and 10, the receptacle (Arrow F) is received by the

receptacle adapter (Arrow E). The clear or translucent receptacle (Arrow F) is situated at the

bottom of the trap entrance unit (Arrow A).          Ambient light passes through the clear or

translucent receptacle (Arrow F) into the interior of the plenum (Arrow A) through a hole,

located at the bottom of the plenum (Arrow A). The ambient light entering the bottom of the

plenum (Arrow A) serves as a secondary attractant. The clear or translucent receptacle (Arrow

F) receives trapped carpenter bees.

          64.     Further, the manufacturer of the Best Bee Brothers Best Carpenter Bee Trap (Best

Bee Brothers) has explicitly acknowledged that the Best Bee Brothers Best Carpenter Bee Trap

is covered by the claims of the ’624 Patent, which was reissued as the ’421 Patent.

          65.     Specifically, the Brochure that RSP/Best Bee Brothers created to present to TSC

explicitly states that the “Best Bee Trap,” which is the same design as the “Best Bee Brothers

Best Carpenter Bee Trap” currently offered on Defendant’s website, is a “Patented Design

(Patent # 837624).” See Figures 5 and 6, reproduced below.




                            Figure 518                  Figure 619


18
     Exhibit H.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.               PAGE |20
                Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 21 of 25




          66.     Indeed, the Best Bee Brothers Best Carpenter Bee Trap sold by Defendant utilizes

a design that was literally copied from the ’624 Patent and the ’421 Patent. See Figures 11A and

11B below, which show a picture of the Best Bee Brothers Best Carpenter Bee Trap next to one

of the figures in the ’421 Patent.




                            Figure 11A20                               Figure 11B21



          67.     Defendant also offers for sale and sells the “Bees N Things Hanging Carpenter

Bee Trap” (“Bees N Things Trap”), which is another representative example of the Accused

Instrumentalities and is a carpenter bee trap. See Figure 2A, reproduced below, which is

screenshot from Defendant’s website, showing a picture of the Bees N Things Trap.




19
  Exhibit H.
20
  https://www.homedepot.com/p/Best-Bee-Brothers-Best-Carpenter-Bee-Trap-
11096/304971455, as visited on April 8, 2020.
21
     Exhibit A.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.               PAGE |21
                Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 22 of 25




                                           Figure 2A22

          68.     As shown in Figures 12A and 12B below, which are true and correct photographs

of the Bees N Things Trap, the Bees N Things Trap includes a trap entrance unit that is formed

of wood (Arrows C and G).




                      Figure 12A                                 Figure 12B




22
     Exhibit D.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.             PAGE |22
             Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 23 of 25




       69.        As shown above in Figs. 12A and 12B, the Accused Instrumentality has a trap

entrance unit (Arrows C and G) having at least one hole extending from the outside of the trap

entrance unit to the interior of the trap entrance unit (Arrow B).

       70.        As shown above in Figs. 12A and 12B, the entrance hole (Arrow B) extends at an

upward angle (Arrow B). The hole is sized and shaped to provide a primary attractant for

carpenter bees.

       71.        As shown above in Fig. 12B, the Accused Instrumentality includes an exit

opening (Arrow D) for providing an exit path from the interior of the trap entrance unit.

       72.        As shown above in Fig. 12B, the Accused Instrumentality includes a receptacle

adapter (Arrows E) located at the exit opening (Arrow D). The receptacle adapter (Arrows E) is

adapted to receive at least one receptacle (Arrow F). Further, the receptacle adapter (Arrows E)

is adapted to allow ambient light to enter the interior of the trap entrance unit (Arrow B) via the

exit opening (Arrow D) because it does not obstruct the exit opening.

                                      PRAYER FOR RELIEF

       Plaintiff respectfully requests that the Court find in its favor and against Defendant, and

that the Court grant Plaintiff the following relief:

       A.         An adjudication that one or more claims of the ’421 Patent has been infringed,

                  either literally and/or under the doctrine of equivalents, by Defendant and/or by

                  others to whose infringement Defendant has contributed and/or by others whose

                  infringement has been induced by Defendant;

       B.         An award to Plaintiff of damages adequate to compensate Plaintiff for

                  Defendant’s acts of infringement together with pre-judgment and post-judgment

                  interest;




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.                PAGE |23
           Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 24 of 25




      C.     An adjudication that one or more of Defendant’s acts of infringement be found to

             be willful from in or about May 2019, which is the time that Defendant became

             aware of the infringing nature of their actions, and that the Court award treble

             damages for the period of such willful infringement, pursuant to 35 U.S.C. § 284;

      D.     A grant of permanent injunction pursuant to 35 U.S.C. § 283, enjoining Defendant

             from further acts of (1) infringement, (2) contributory infringement, and (3)

             actively inducing infringement with respect to the ’421 Patent;

      E.     That this Court declare this to be an exceptional case and award Plaintiff

             reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285; and

      F.     Any further relief that this Court deems just and proper.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.            PAGE |24
          Case 6:20-cv-00285 Document 1 Filed 04/09/20 Page 25 of 25




Dated: April 9, 2020                           Respectfully Submitted

                                               /s/ Thomas Fasone III


                                               Thomas Fasone III
                                               Texas Bar No. 00785382
                                               tfasone@ghiplaw.com
                                               M. Scott Fuller
                                               Texas Bar No. 24036607
                                               sfuller@ghiplaw.com
                                               René A. Vazquez
                                               Pro Hac Vice Anticipated
                                               rvazquez@ghiplaw.com
                                               Randall T. Garteiser
                                               Pro Hac Vice Anticipated
                                               rgarteiser@ghiplaw.com
                                               Christopher A. Honea
                                               Pro Hac Vice Anticipated
                                               chonea@ghiplaw.com

                                               GARTEISER HONEA, PLLC
                                               119 W. Ferguson Street
                                               Tyler, Texas 75702
                                               Telephone: (903) 705-7420
                                               Facsimile: (888) 908-4400


                                               Raymond W. Mort, III
                                               Texas State Bar No. 00791308
                                               raymort@austinlaw.com
                                               THE MORT LAW FIRM, PLLC
                                               100 Congress Ave, Suite 2000
                                               Austin, Texas 78701
                                               Tel/Fax: (512) 865-7950

                                               ATTORNEYS FOR
                                               PLAINTIFF BRIAN BLAZER D/B/A
                                               CARPENTER BEE SOLUTIONS




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT AGAINST THE HOME DEPOT, INC.       PAGE |25
